Citation Nr: 1637456	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from January 1985 to January 2006, including deployment to Southwest Asia from November 1990 to May 1991 and February 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the case in July 2014 for obtaining any outstanding VA or private treatment records and a VA examination.  The case has since been returned to the Board for appellate review.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  The Veteran's Virtual VA claims file includes the most recent VA treatment records.  

In the November 2014 Supplemental Statement of the Case (SSOC) the Agency of Original Jurisdiction (AOJ) reviewed VA treatment records through that point in time.  However, the RO associated further VA treatment records with the Veteran's electronic claims file following that SSOC in developing separate claims.  As stated above, some of the treatment records received following the November 2014 SSOC are in Virtual VA.  To the extent that the new VA treatment records are relevant to the claim on appeal, this decision remands the claim for further development, and the AOJ will have the opportunity to consider the evidence submitted since the November 2014 SSOC.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The July 2014 remand specified that the AOJ should obtain any outstanding VA or private treatment records and schedule the Veteran for a VA examination.  The AOJ obtained the Veteran's VA treatment records, sent him a VA Form 21-4142 to authorize any private treatment records, and scheduled him for an October 2014 VA examination.  The Veteran attended that October 2014 examination, and the examiner offered negative medical nexus opinions regarding both direct and secondary service connection.  

While the opinion regarding direct service connection considered the in-service onset for loud snoring, the opinion did not consider the continuity of those symptoms through his November 2008 diagnosis with sleep apnea.  Rather, the examiner noted that the Veteran was not diagnosed or treated for sleep apnea in service.  However, disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  See 38 C.F.R. § 3.303(d).  Remand is required to obtain an opinion that considers the continuity of those symptoms.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim  . . . he must provide an adequate one"); see also Stegall v. West, 11 Vet .App. 268, 271 (1998) (discussing the duty to comply with remand orders).  
 
While the Veteran did not return the AOJ's September 2014 VA Form 21-4142 to authorize the release of any private treatment records, as remand is already required, the Veteran should be afforded an additional opportunity to submit any private treatment records.  In this regard, the Veteran submitted the January 2009 report of a December 2008 sleep study with his January 2009 claim.  However, that report references an earlier November 2008 sleep study that is not of record.  Moreover, the Veteran's VA treatment records include references to relevant documents in VISTA imaging; however, these documents are not readily available in the CAPRI treatment records.  Specifically, there is a March 2009 reference to a sleep medicine note in VISTA imaging, and an April 2009 reference to patient questionnaire in VISTA imaging.  While on remand, the AOJ should also make further attempts to recover these VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a sleep disorder.  The AOJ should specifically request a November 2008 sleep study from Metroplex Hospital.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain the March 2009 and April 2009 Temple VAMC sleep medicine notes currently only available in VISTA imaging, as well as all treatment records since July 2016.  

2.  After any outstanding treatment records have been obtained, the AOJ should refer the Veteran's claims folder to the October 2014 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion to determine the nature and etiology of any sleep apnea.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran and his wife are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  In this regard, the Veteran's wife has submitted a June 2010 statement regarding the Veteran's loud snoring after his return from Iraq in April 2005, and the escalation of those symptoms from that point in time until his November 2008 diagnosis.  

The examiner should state whether it is at least as likely as not that sleep apnea is causally or etiologically related to the Veteran's military service.  

In providing this opinion, the examiner should discuss the service treatment records showing both insomnia and frequent trouble sleeping in August 2005.  The examiner should also consider the June 2010 statement from the Veteran's wife regarding the Veteran's loud snoring after his return from Iraq in April 2005, and the escalation of those symptoms from that point in time until his November 2008 diagnosis.  

The examiner should also address the Veteran's post-service treatment records.  In this regard, the Veteran's VA mental health treatment records reflect not only insomnia, but also problems staying asleep once asleep throughout 2007.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completion of the above action and any additional development deemed necessary, the issue on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


